Citation Nr: 1700099	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  10-07 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a hiatal hernia.

5.  Entitlement to service connection for the left side of the body being smaller than the right side of the body.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer White, Counsel


INTRODUCTION
	
The Veteran served on active duty from April 1974 to April 1978.

These matters are before the Board of Veterans' Appeals (the Board) on appeal of rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Veteran testified in front of a Decision Review Office, at the RO, in September 2009.  A transcript has been associated with the Veteran's claims file.

The Veteran testified in front of the undersigned Veterans Law Judge, at the RO, in August 2016.  A transcript has been associated with the Veteran's claims file.

During the course of hearing testimony, and in an August 2016 statement, the Veteran withdrew her claim for an increased rating for a scar.  38 C.F.R. § 20.202 (2015).  Thus, the Board will not consider such issue herein.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Unfortunately, additional development is required.

The Veteran contends that inpatient records from military facilities are missing from her service treatment records.  In October 2007, the RO requested additional records for the Veteran from Wright-Patterson Air Force Base with no apparent response.  The Veteran, again in July 2014, submitted a privacy release for such records dating from March 1976 to July 1976.  In July 2014, she additionally submitted a privacy release to obtain records dating from 1974 to 1978 from Grissom Air Force Base (AFB); also reportedly missing from her service treatment records.  Such records must be requested on remand.

The Veteran contends that one side of her body is smaller than the other side and that she has a hiatal hernia due to her well-documented in-service operation on a non-cancerous tumor.  An October 2001 private examination indicates that girth measurement of the arms are 1/2 inch bigger on the right than on the left.  VA treatment records from the Cleveland VAMC indicate that the Veteran was diagnosed with a hiatal hernia in 2005.  Thus, the Board finds a VA examination to consider these disabilities is required in this instance.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran, most recently in November 2010, submitted a privacy release to obtain records from the Beckley VAMC from 1989 to 2005.  The RO had previously request records from such entity in November 2009 with no apparent response.  Such records must be requested on remand, as well as any other unassociated VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's records from the Grissom AFB (from 1974 to 1978) and from Wright-Patterson AFB (March 1976 to July 1976) directly from those facilities as well as through any other official sources which might hold the Veteran's service treatment records.  All attempts to obtain such records must be thoroughly documented and associated with the claims file.

2.  Request the Veteran's records from the Beckley VAMC from 1989 to 2005, to include electronic as well as paper records.  Additionally, obtain any ongoing records from any VA medical facility not already associated with the claims file.  All attempts to obtain such records must be thoroughly documented and associated with the claims file.

3.  Schedule the Veteran for a VA examination to determine the nature, severity and etiology of the left side of her body being smaller than the right side.  All diagnoses should be noted.  Following objective examination, the examiner must offer an opinion with a thorough rationale as to whether it is as least as likely as not (that is, probability of 50 percent or better) that any currently diagnosed one size of her body being larger than the other is a disability related to service, specifically her in-service surgery on a non-cancerous tumor.  

The claims folder should be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge such review in the examination report.  Again, any opinions should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

4.  Schedule the Veteran for a VA examination to determine the nature, severity and etiology of her hiatal hernia.  All diagnoses should be noted.  Following objective examination, the examiner must offer an opinion with a thorough rationale as to whether it is as least as likely as not (that is, probability of 50 percent or better) that any currently diagnosed hiatal hernia is a disability related to service or any in-service treatment, specifically her in-service surgery on a non-cancerous tumor.  

The claims folder should be made available to the examiner for review in conjunction with the examination, and the examiner should acknowledge such review in the examination report.  Again, any opinions should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

5.  Then, the RO or the AMC should readjudicate the claims.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative, if any, should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




